Citation Nr: 9919580	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-06 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder, and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty in the United States (U.S.) 
Air Force from February 1948 to December 1964.  He also 
served in the U.S. Army Reserves and National Guard from 
December 1981 to June 1989.

This case arises on appeal from a May 1995 rating decision 
issued by the No. Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO declined 
to reopen previously denied claims seeking entitlement to 
service connection for low back and shoulder disorders and 
found that a claim for service connection for an anxiety 
disorder was not well grounded.  The Board upheld the RO's 
decision in February 1997.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) (Court).   

In March 1998, counsel for the veteran and VA filed a Joint 
Motion to Vacate the Board Decision, in Part, to Remand the 
Case, and to Stay Further Proceedings.  The parties moved the 
Court to vacate that portion of the February 7, 1997, Board 
decision that determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for a low back disorder and to remand that 
issue for further consideration.  The parties also moved to 
affirm the Board's decision with respect to the other two 
issues addressed in the February 1997 decision.  An Order of 
the Court dated in March 1998 granted the motion in part and 
vacated that part of the Board's decision of February 1997 
that denied the application to reopen the claim of 
entitlement to service connection for the low back disorder, 
remanding the claim for further consideration.  The appeal as 
to the remaining issues was dismissed.

The Board remanded the case for additional development in 
August 1998, and now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  In April 1994, the Board denied a petition to reopen a 
claim of entitlement to service connection for a low back 
disorder.

2.  Evidence has been presented since the April 1994 Board 
decision that is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1994 Board decision is final.  38 U.S.C.A. 
§ 7104(a) (West 1991); 38 C.F.R. § 20.1100 (1998).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records disclose that he was 
provided "A.P.C." for muscular pain in the lumbar region in 
February 1952.  There is no further evidence of treatment for 
low back symptomatology until September 1964, when he stated 
that he suffered a back injury while lifting boxes at the 
commissary.  There was 2+ muscle spasm in the lumbar area on 
the left side.  The examiner prescribed Robaxin.  In October 
1964, the veteran denied any arthritic complaints related to 
the back.  He complained only of left shoulder pain since 
1957 and right knee symptomatology.  There were no complaints 
pertaining to the lumbar spine on separation examination in 
October 1964.  Examination of the spine was normal.

On Report of Medical History in May 1981 (Reserve enlistment 
examination), the veteran denied any recurrent low back pain.  
Physical examination was negative.

Upon examination by Samuel S. Haley, D.C. in September 1981, 
the veteran complained of low back pain and pain of the legs 
and feet.  He stated that he was involved in an automobile 
accident in February 1981 when his car was rear ended; 
however, he reported no injuries at that time.  Dr. Haley 
diagnosed "Traumatic insult and inflammatory reaction to 
paravertebral soft tissues with nerve root involvement 
especially traced to the subluxation complex of the lumbo-
sacral articulation" and "Acute traumatic subluxation of 
L3, L4, L5, and a marked subluxation complex of the lumbo-
pelvic spinal segments accompanied by lumbar nerve 
radiculitis, strain of the lumbar, lumbo-sacral and 
sacroilliac [sic] articulations" which resulted in 
"myodysneuria of the lower back paravertebral tissues."  
Dr. Haley further stated that it was "well documented that 
this type of injury will cause a degree of post-traumatic 
pathology.  [The veteran] may well continue to have flare-ups 
of pain in his low back and legs, and this will be 
proportional to his activities."

During annual training on August 8, 1982, the veteran 
complained of a back injury with pain for two days after 
lifting an item.  The examiner's impression was lumbosacral 
strain.

VA outpatient records dated in November 1982 show that the 
veteran complained of low back pain with radiation to both 
legs.  X-rays revealed severe narrowing at L5-S1.  Pertinent 
diagnoses included degenerative disc disease of the low back.

The veteran testified at a personal hearing at the RO in 
February 1983.  He stated that he fell 12 to 14 feet from a 
pole in 1957 or 1958 while stationed in Germany.  He 
reportedly felt something snap in his lower back and went to 
the hospital.  He claimed that his back condition had existed 
since that time.  

On VA examination in March 1983, the veteran reported three 
back injuries during active service.  He fell 16 feet from a 
pole 1958 or 1959 in Germany.  On another occasion while 
stationed at Scott Air Force Base, he fell from a step 
ladder.  X-rays revealed mild spurring and lipping at L3, L4 
and L5, a transitional lumbosacral segment with lumbarization 
of the first sacral segment, and some slight sclerosis on the 
right side at the region where the pseudoarticulation is.  
Pertinent diagnoses included early degenerative joint disease 
of the lumbar spine, characterized by spurring and lipping; 
some facet joint changes at the L4-L5 level; and transitional 
lumbosacral segment at the L5-S1 level. 

The veteran was examined by E. W. Hayes, Sr., D.C. in July 
1984.  X-rays showed hyperlordotic lumbar curve; osteophyte 
formation at L3, L4 and L5; disc degeneration at L2, L3, L5 
and S1; a rotational malpositioned L3 vertebra; an old, 
healed fracture at the superior aspect of the left sacrum; 
and articular roughening in both acetabular regions.  Dr. 
Hayes stated that the veteran's conditions were "chronic in 
nature, and no doubt, stem from old injuries."

The veteran's original claim of service connection for a 
disability of the low back was denied by the Board in October 
1984.  In that decision, the Board concluded that the 
evidence did not establish a chronic disability as the result 
of inservice treatment for low back complaints.

The veteran sought to reopen his claim in July 1989.  He 
stated that he injured his low back in July 1988 while 
stationed at Fort Hood, Texas.  He was reportedly required to 
lift over 100 pounds.  He provided additional evidence in 
support of his claim, as follows.

Reserve medical records dated on June 12, 1988, indicated 
that the veteran was treated for arthritis of the neck.  
However, on Report of Medical History in September 1988, the 
veteran stated that during two weeks of training at Fort 
Hood, Texas, he developed extreme pain in his low back.  

Magnetic resonance imaging (MRI) of the lumbar spine was 
conducted in March 1989 at Betton Clinic.  It showed mild 
degeneration and bulging of the L2-L3 and L3-L4 discs.

On Report of Medical History in July 1989 (Reserve retirement 
examination), the veteran gave a history of recurrent back 
pain.  Pertinent diagnoses included possible herniated 
nucleus pulposus, L4-L5, degenerative disc disease of the low 
back.

Reserve medical records dated in August 1989 revealed 
complaints of a long history of low back pain with recent 
pain down both legs, as well as a history of degenerative 
joint disease of the lumbar spine.  The examiner diagnosed 
degenerative joint disease of the lumbar spine.

VA outpatient treatment records dated in October 1989 show 
that the veteran was diagnosed as having low back pain.  He 
sought treatment for low back pain and pain down the legs in 
May 1990.  He gave a history of a fall in 1957.  X-rays 
revealed degenerative changes of the lumbar spine and 
sacralization of the left transverse process of L5.  
Pertinent diagnoses included chronic low back pain and 
degenerative joint disease of the spine.  In April 1991, he 
was diagnosed as having chronic low back pain and right lower 
extremity pain.

On VA examination in July 1990, the veteran was diagnosed as 
having residuals of an injury to the lumbar spine.  He was 
reexamined by VA in July 1991.  The examiner diagnosed 
degenerative joint disease of the lumbar spine.

The veteran testified at a personal hearing at the RO in 
January 1992.  He stated that he was treated for lumbar 
problems in February 1952.  He also fell from a pole while 
stationed in Germany in 1957 and heard something pop.  He 
went to the hospital and was given A.P.C. and told to use 
massage and hot packs.  He again fell in October 1964.  He 
stated that his back problem worsened during Reserve 
training.

The veteran's claim was again denied by the Board in April 
1994, on the basis that the veteran had not presented new and 
material evidence to reopen his claim of entitlement to 
service connection for a low back disorder based on his 
active military service and on the basis that the claimed 
disabilities were not shown to have been incurred during or 
aggravated by periods of active duty for training or inactive 
duty training while a member of the Army Reserves and 
National Guard.

The veteran sought to reopen his claim of entitlement to 
service connection for a low back disorder in September 1994.  
Evidence received since the April 1994 Board denial of 
entitlement to service connection for a disability of the low 
back includes the following:

Employer health records dated from 1978 through 1988 
reflected that the veteran denied ever having or presently 
having backache in February 1978, with normal examination of 
the spine.  A notation dated January 28, 1981, showed that 
the veteran complained of a sore back after having been hit 
from behind in his car when he was going home the previous 
evening.  He reported that he had sought emergency room 
treatment.  The veteran denied ever having or presently 
having back trouble February 1983, with normal examination of 
the spine.  He was treated for a low back strain injury 
sustained while lifting a printer in February 1988.  The 
examiner diagnosed paraspinal strain.  The veteran was 
provided a back brace in March 1988 and complained of 
continued pain in June 1988.  A report of x-rays taken of his 
lumber spine in June 1988 showed a congenital anomaly with 
five mobile vertebral segments in the lumbar area, one of 
which is partially sacralized on the left, and some 
degenerative changes in the lower lumbar spine and apophyseal 
joints.  In November 1988, the veteran denied ever having or 
currently having any back trouble and examination of the 
spine was normal.

The veteran's testified at a personal hearing at the RO in 
April 1995.  He stated that he fell 17 to 18 feet from a pole 
during active service in 1957.  He immediately went to the 
Third Field Hospital in Ramstein Army Depot for treatment of 
lower back pain.  He developed back pain over the years and 
felt that it was attributable to this injury.  He reportedly 
re-injured his back while lifting an item during training at 
Fort Hood, Texas, in 1982.

Also of record is a statement dated in April 1995 signed by 
G.C. Evans, M.D., which indicated the veteran's reported 
history of sustaining a fall in 1957 and being diagnosed with 
lumbar strain was the type of medical disorder that is 
clinically significant for its propensity to recur and cause 
chronic residuals and therefore, it was Dr. Evans' opinion 
that the veteran's current low back problems were related to 
the "initiating trauma" reportedly sustained in service.  
Dr. Evans originally stated that the "initiating injury" 
was the aforementioned 1957 fall, but he amended this date to 
reflect the year of 1964.  According to the veteran's 
attorney, this opinion was based upon review of the veteran's 
medical records.

The veteran underwent VA examination in May 1995.  On 
orthopedic evaluation, he stated that his original injury was 
in 1957 when he fell, and he re-injured himself while lifting 
in the Reserves.  X-rays revealed mild degenerative changes 
of the facet joints L4 and L5 with associated first degree 
spondylolisthesis of L4 over L5 and slight disc space 
narrowing at L4-L5.  The examiner diagnosed residuals of a 
back injury. 

VA outpatient treatment records dated from October 1991 to 
July 1995 showed continued occasional treatment for 
complaints of chronic low back pain.  

A report of a psychological evaluation conducted in August 
1995 by D. A. Stevens, Ph.D. reflected the veteran's 
complaints of chronic low pain as a result of sustaining a 
low back injury in 1957 secondary to falling about 18 feet 
from a telephone pole and as a result of re-injuring his back 
in 1988 secondary to lifting a transmitter.  In addition, he 
reported a medical history significant for arthritis of his 
back.



II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

Service connection for a disability may also be established 
based on aggravation of disease or injury which preexisted 
service when there is an increase in disability during 
service unless the increase is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1998).  Establishing service connection for a 
disability based on aggravation requires (1) evidence 
sufficient to show that a disease or injury preexisted 
service; (2) evidence showing an increase in disability 
during service sufficient to raise a presumption of 
aggravation of the disability; and (3) an absence of clear 
and unmistakable evidence to rebut the presumption of 
aggravation which may include evidence showing that the 
increase in severity was due to the natural progress of the 
disability.  38 C.F.R. § 3.306(b) (1998).  Concerning item 
(1), a disorder may be shown to have preexisted service if it 
is noted at entrance into service or where clear and 
unmistakable evidence rebuts a legal presumption of sound 
condition at entrance for disorders not noted at entrance.  
History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1) (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).

Decisions of the Board are final.  38 U.S.C.A. § 7104(a) 
(West Supp. 1998); 38 C.F.R. § 20.1100 (1998).  Where, as 
here, a final Board decision existed on a claim, i.e., in 
April 1994, that claim may not be thereafter reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered by the Board.  38 U.S.C.A. § 7104(b).  The 
exception is that, if new and material evidence is presented 
or secured with respect to the claim, the Secretary shall 
reopen the claim and review the former disposition.  See 38 
U.S.C.A. §§ 5108, 7104.  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has specifically held that 
the Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented, and that before the Board may reopen such a claim, 
it must so find.  See Barnett v. Brown, 83 F. 3d 1380, 1383 
(Fed. Cir. 1996).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).  The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom.  Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb 17, 1999).

Accordingly, the Board will consider whether new and material 
evidence has been submitted since the final April 1994 Board 
decision in accord with the holding in Hodge, supra.  No 
prejudice to the veteran is exercised by the Board's 
appellate disposition herein for two reasons: (1) the Board's 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome, and, (2) the Board resolves 
this issue in the veteran's favor.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Fossie v. West, No. 96-1695 
(U.S. Vet. App. Oct. 30, 1998).

The Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for a 
low back disorder.  The April 1995 statement from G.C. Evans, 
M.D. is both new and material.  It was not previously of 
record and suggests that the veteran's low back disorder had 
its onset during active service.  Dr. Evans' statement is 
presumed credible for the purpose of reopening the veteran's 
claim since it is within his competence as a medical doctor 
to render such an opinion.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  The opinion also bears directly and 
substantially upon the pertinent issue regarding this claim, 
i.e., a connection between the veteran's current low back 
disorder and his active service.  This medical opinion is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Therefore, because the additional evidence is new and 
material in light of the applicable laws and regulations, the 
Board finds that the claim of entitlement to service 
connection for a low back disorder is reopened. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened.


REMAND

Having reopened the veteran's claim for service connection 
for a low back disorder, the Board finds that further 
development is necessary for a fair decision in this case.  

Further verification of the veteran's service dates is 
warranted.  The RO attempted this development in accordance 
with the August 1998 Board remand but did not receive an 
adequate response.  Thus, the RO should again contact the 
NPRC and the Department of the Army U.S. Army Reserve 
Personnel Center and request verification of the complete 
dates of the veteran's service, as well as the type of 
service during each period of enlistment, i.e., whether it 
was active duty, active duty for training (ACDUTRA) or 
inactive duty training (INACDUTRA).  The Board is 
particularly interested in any periods of ACDUTRA or 
INACDUTRA in 1982 and 1988.  If the information requested is 
not available from those sources, the RO is to contact any 
other indicated official sources for the information.

Additional development should also be accomplished to procure 
any additional service medical records corresponding to the 
veteran's service in the U.S. Air Force from February 1948 to 
December 1964.  In a form received at the RO in December 
1998, the NPRC requested that the RO complete items 16 
through 19 to allow for a search of other sources.  There is 
no evidence of record indicating that the RO responded.  
Particularly as the request of Landstuhl Regional Medical 
Center for the veteran's treatment records from the Third 
Field Hospital at Ramstein Army Depot was unsuccessful, those 
records should be requested as well through the National 
Personnel Records Center.  If further detail is required from 
the veteran in order to complete items 16 through 19 on the 
VA Form 30-7101, request that the veteran provide that 
information. 

The RO should also obtain and associate with the claims 
folder the veteran's emergency room medical records 
associated with his treatment for back complaints following 
an automobile accident in January 1981.  The veteran reported 
in an employment medical record on January 28, 1981, that he 
had been given emergency room treatment the previous evening.  
He should provide the name of the hospital and its address so 
that the record of the treatment may be obtained.

Finally, on remand the veteran should be afforded a VA 
examination in order to ascertain the date of onset and 
etiology of any current low back disorder.  See Horowitz v. 
Brown, 5 Vet. App. 217 (1993) (where there is a reasonable 
possibility that a current condition is related to or is a 
residual of a condition experienced in service, the Board 
should seek a medical opinion as to whether the claimant's 
current disabilities are in any way related to or a residual 
of those experienced in service.); Wilson  v. Derwinski, 2 
Vet. App. 16 (1991) (the development of facts pertinent to 
the veteran's claim includes conducting an examination and 
asking the examiner to express an opinion as to whether the 
veteran's current disability is related to any disease or 
disability treated in service).  

Therefore, this case is REMANDED for the following:

1.  Contact the NPRC or any other 
indicated agency (e.g., Department of the 
Army U.S. Army Reserve Personnel Center) 
and request verification of the complete 
dates of the veteran's service, as well as 
the type of service during each period of 
service, i.e., whether it was active duty, 
active duty for training or inactive duty 
training.  All periods of active duty for 
training or inactive duty training should 
be separately noted.  The Board is 
particularly interested in any periods of 
ACDUTRA or INACDUTRA in 1982 and 1988.  It 
appears that the veteran had some training 
from August 2 to August 16, 1982, and from 
June 4 to June 18, 1988.

Also, complete items 16 through 19 as 
requested by the NPRC in December 1998 to 
allow for a search of other sources for 
copies of the veteran's service medical 
records, to include clinical records, from 
all periods of duty, including 
documentation of any relevant treatment 
that the veteran may have received for a 
low back disorder in 1957 and 1988.  If 
further details are necessary in order to 
complete the requested items, ask the 
veteran to provide the necessary 
information.

2.  Ask the veteran to provide the name of 
the hospital at which he sought emergency 
room treatment in January 1981 and to 
provide a release for the records of that 
treatment.  Request and associate with the 
claims folder the veteran's emergency room 
medical records dated in January 1981.

If requests for these records are not 
successful, tell the veteran and his 
attorney so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159(c).

3.  Afford the veteran a VA examination 
by an orthopedic specialist.  The claims 
folder and a copy of this remand are to 
be made available to the examiner prior 
to the examination, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder, including the 
service medical records.  All tests 
deemed necessary by the examiner are to 
be performed.  

The examiner is asked to provide accurate 
diagnoses of all current low back 
disorders the veteran has and determine 
the date of onset and etiology of all 
such disorders.   

Based on the findings upon examination 
and a review of all the evidence in the 
claims file, the examiner should provide 
answers to the following:

a.  Is it at least as likely as not that 
any current low back disorder is related 
to any injury or disease experienced 
during the veteran's active service from 
February 1948 to December 1964, including 
any low back injuries/symptomatology in 
1952, 1957 and/or 1964?

b.  If it is clear and unmistakable that 
any current low back disorder had its 
onset between December 1964 and December 
1981, was there an increase in the 
disability beyond its natural progress 
during any period of ACDUTRA or INACDUTRA, 
i.e., from August 2, to August 16, 1982, 
and/or from June 4, to June 18, 1988?  The 
Board is particularly interested in the 
treatment rendered on August 8, 1982.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  If further 
consultation with other specialists is 
determined to be warranted in order to 
respond to the foregoing questions, such 
consultations are to be accomplished prior 
to completion of the report.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998); see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations, and any additional information 
obtained as a result of this remand.  If any 
benefit sought on appeal remains denied, 
provide the veteran and his attorney a 
supplemental statement of the case, which 
includes consideration of all medical 
evidence received since the February 1999 
supplemental statement of the case.  Allow an 
appropriate period of time for response.  

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of 
this REMAND is to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

